Citation Nr: 9921474	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  91-38 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE
 
Entitlement to an increased evaluation for the residuals of a 
right knee injury, currently evaluated as 30 disabling. 


REPRESENTATION

Appellant represented by:	Jeffrey Wood, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from November 1985 to March 
1988.

This matter is currently before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  

One of the matters the Board must now address is which issue or 
issues is or are properly before it at this time.  Under the 
provisions of 38 U.S.C.A. § 7105(a) (West 1991), an appeal to the 
Board must be initiated by a notice of disagreement and completed 
by a substantive appeal after a statement of the case is 
furnished to the veteran.  In essence, the following sequence is 
required: There must be a decision by the RO, the veteran must 
express timely disagreement with the decision, VA must respond by 
explaining the basis of the decision to the veteran, and finally 
the veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his argument in a 
timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 
20.201, 20.202, and 20.203 (1998).

In January 1992, the Board remanded the case to the RO for 
additional development.  At that time, the issues of entitlement 
to an increased evaluation for the residuals of a right knee 
injury, postoperative, evaluated as 20 percent disabling, and 
entitlement to a compensable evaluation for a laceration scar of 
the right ear, were before the Board.  

In a February 1994 decision, the Board upheld the RO's denial of 
the veteran's claim of entitlement to service connection for the 
residuals of a bunionectomy of the right foot (right foot 
disability).  The Board also noted that in a May 1993 statement 
the veteran had made clear his intent to pursue on appeal only 
the issue of entitlement to service connection for a right foot 
disability.  In the May 1993 communication, the veteran stated, 
in pertinent part:


In response to your letter "Supplemental 
Statement of the case." [sic]  I have come 
to an agreement with the terms of the 10% 
for the ear and for my leg I agree at 20% 
[sic] at this time.

Based on this statement, the Board found that the veteran had 
withdrawn the claims of entitlement to an increased evaluation of 
his service-connected right knee disability and scar of the right 
ear.  See 38 C.F.R. § 20.204 (1998).

The veteran filed a timely appeal to the U.S. Court of Appeals 
for Veterans Claims (Court) (formally known as the United States 
Court of Veteran's Appeals).  In February 1996, the Court vacated 
the Board's decision and remanded the case for further 
proceedings consistent with their determination.  The Court 
stated that there was a "reasonable doubt" as to whether the 
veteran had withdrawn the right-knee claim from his appeal to the 
Board.  Consequently, the Board was required to provide an 
adequate statement of reasons or bases on the abandonment 
question  (Judge Holdaway dissented on this issue).  Neither the 
veteran, his attorney, nor the Court made reference to the issue 
of an increased evaluation for the service-connected scar of the 
right ear. 

In light of statements of the veteran's representative since the 
Board's February 1994 determination, the Board addressed the 
issue of entitlement to an increased evaluation for the right 
knee in a July 1996 remand.  See 38 C.F.R. § 20.204(c) and AB v. 
Brown, 6 Vet. App. 35, 38 (1993) ("claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation").  The issue of entitlement to service connection 
for residuals of a bunionectomy of the right foot was also 
remanded to the RO.

In a May 1997 rating determination, service connection was 
awarded for a bunionectomy of the right foot.  The veteran was 
also awarded a 30 percent evaluation for his right knee 
disability. 

In June 1997, the veteran's attorney requested that the Board 
address the following issues: (1) a rating in excess of 30 
percent for the residuals of a right knee injury; (2) a rating in 
excess of 10 percent for the residuals of a bunionectomy of the 
right foot; and (3) a rating in excess of 10 percent for a scar 
of the right ear.

With regard to claim of a rating in excess of 30 percent for the 
residuals of a right knee injury, under AB this issue is clearly 
before the Board at this time.  However, with regard to the issue 
of a rating in excess of 10 percent for the residuals of a 
bunionectomy of the right foot, the Board must look to United 
States Court of Appeals for the Federal Circuit's decision in 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) for guidance.  

In Grantham, the Court of Appeals for the Federal Circuit held 
that "an agency of original jurisdiction's (AOJ's) first 
decision regarding a claim for benefits might not resolve, or 
even address, all necessary elements of the application for 
benefits."  Id. at 1158.  

In Grantham, the AOJ originally determined that service 
connection was not warranted for a disability and thus, observed 
the Federal Circuit, the AOJ "never reached the down-stream 
question concerning compensation level."  Id.  The appellant 
filed a notice of disagreement with regard to the denial of 
service connection.  Subsequent adjudication of the claim 
resulted in the grant of service connection for the disability, 
and the AOJ awarded compensation benefits.  The Federal Circuit 
held that these determinations were subject to separate notice of 
disagreements.

The Board finds this case law applicable to the circumstances 
here.  The RO has never entered an adjudicatory determination 
with respect to the rating for the residuals of a bunionectomy of 
the right foot before May 1997.  Thus, this issue could not be 
before the Board based on previous determinations of the Board 
and the RO that considered solely the issue of service connection 
for this disability.


The Board likewise does not find a basis for the exercise of 
appellate jurisdiction in 38 C.F.R. § 20.302(c) and AB.  In this 
regard, the Board finds that the rating for the residuals of a 
bunionectomy of the right foot and service connection for the 
residuals of a bunionectomy of the right foot are two separate 
issues.  See Grantham and Barrera v. Gober, 122 F.3d 1030 (1997).  
Accordingly, they are each subject to a separate notice of 
disagreement.  Thus, the veteran's December 1989 notice of 
disagreement could not serve as a notice of disagreement for the 
then unadjudicated claim of an increased rating for the residuals 
of a bunionectomy of the right foot.  A notice of disagreement as 
to the claim for an increased rating for residuals of a 
bunionectomy of the right foot could only be filed after the RO 
allowed the service connection claim in May 1997.

The June 1997 statement may be considered a valid notice of 
disagreement with the May 1997 rating decision.  38 C.F.R. 
§ 20.201(1998).  The RO issued a statement of the case on this 
issue in July 1998.  It does not appear that a valid substantive 
appeal has been received.  See 38 C.F.R. § 20.202 (1998).  Thus, 
this issue is not before the Board at this time.  

With regard to the claim of a rating in excess of 10 percent for 
a scar of the right ear, this issue was previously before the 
Board but withdrawn by the veteran in May 1993.  See 38 C.F.R. 
§ 20.204 (1998).  In this case (with Judge Holdaway dissenting on 
this issue), the Court noted the "pro se veteran's ambiguous May 
1993 letter and his representative's subsequent July 1993 written 
presentation" which referred to the right knee claim provided a 
"reasonable doubt" as to whether the veteran had withdrawn the 
right-knee claim from his appeal to the Board.  

However, neither the representative's July 1993 written 
presentation, the representative's June 1993 written 
presentation, or the Court made reference to the scar of the 
right ear.  The veteran's attorney appears to concede this point 
in his July 1997 statement to the RO in which he states that this 
issue is "not on appeal with the other issues listed above.  As 
this condition has become more severe, however, he is claiming an 
increased rating.  Please initiate development of this claim."  

Consequently, unlike the situation in the Court's determination 
in this case, the Board finds absolutely no ambiguity regarding 
whether the veteran intended to withdraw this claim in May 1993.    

In response to the July 1997 statement of the veteran's attorney, 
the RO adjudicated the claim of a rating in excess of 10 percent 
for a scar of the right ear in October 1998.  A notice of 
disagreement with this decision does not appear to have been 
received by the RO and a statement of the case has not been 
issued on this claim.  Thus, this claim is not before the Board 
at this time.


REMAND

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.

In July 1996, the Board requested a VA examination of the 
veteran's right knee.  A VA examination was performed in February 
1997 and a copy of this report is within the claims folder.  In 
July 1997, the veteran's attorney received a copy of the February 
1997 report from the RO.

In September 1998, the veteran's representative requested a 
separate disability rating of 10 percent under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 or 5010 (1998) and VAOPGCPREC 23-97.  In an 
October 1998 response, the RO noted that the February 1997 VA 
medical report did not provide a basis to award the veteran an 
additional 10 percent evaluation on this basis.  



In a letter dated in October 1998 and received at the RO in 
November 1998, the veteran's attorney provided the RO with his 
copy of the February 1997 VA medical examination.  The copy of 
the February 1997 VA medical report, as apparently provided to 
the RO by the VA Medical Center (VAMC), contains significant 
differences from the copy of the February 1997 VA medical report 
as provided to the RO by the veteran's attorney.  The February 
1997 VA medical report as provided to the RO by the veteran's 
attorney appears to provide a basis to award the veteran a 
separate disability rating of 10 percent under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 or 5010 (1998) and VAOPGCPREC 23-97.

If the copy of the February 1997 VA medical report as provided to 
the RO by the veteran's attorney is the correct version of the 
February 1997 VA medical evaluation, it appears there has been a 
serious gap in the communication link between the RO and the 
VAMC.  If the copy of February 1997 VA medical report as provided 
to the RO by the VAMC is the correct report, further 
investigation of the origin of the February 1997 VA medical 
report as provided to the RO by the veteran's attorney will be 
required, whether or not this claim is withdrawn by the veteran 
or his representative.

In light of the foregoing, the Board finds that further 
development, as specified below, is warranted.  Accordingly, the 
case is REMANDED for the following development:

1.  The RO should request the VAMC to 
provide the correct and complete February 
1997 VA medical report.  The VAMC should be 
provided with both the February 1997 VA 
medical report as provided to the RO by the 
VAMC and the copy of the February 1997 VA 
medical report as provided to the RO by the 
veteran's attorney.  


The critical differences between the two 
seemingly identical reports (impression 
number # 2, located on page two of the 
February 1997 VA report), which, under the 
report provided by the veteran's attorney, 
appears to provide a basis to increase the 
veteran's disability evaluation for his 
right knee, should be underscored.

2.  If the February 1997 VA medical report 
as provided to the RO by the veteran's 
attorney is the correct record of the 
February 1997 VA medical examination, the 
VAMC should be asked to explain why it did 
not provide the RO with a copy of this 
apparently amended February 1997 report to 
the RO.  The response of the VAMC should be 
in writing. 

3.  If the February 1997 VA medical 
examination as provided to the RO by the 
veteran's attorney is not the correct 
record of the February 1997 VA medical 
examination, the RO should request the 
veteran's attorney to explain where he 
acquired this report.  The response of the 
veteran's attorney, if required, should be 
in writing.

4.  Thereafter, the case should be reviewed 
by the RO in light of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 or 5010 (1998) and 
VAOPGCPREC 23-97.

If the benefits sought on appeal are not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of the 
case.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the Board 
for final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final outcome 
warranted in this case.  No action is required of the veteran 
until he is notified by the RO.

While this case is in remand status, the veteran is free to 
submit additional evidence and argument on the question at issue.  
See Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


